Title: From Thomas Jefferson to James Garrard, 16 December 1802
From: Jefferson, Thomas
To: Garrard, James


          
            Sir
            Washington Dec. 16. 1802.
          
          Your favor of Nov. 30. has been duly recieved. the occlusion of the port of N. Orleans by the Spaniards, which is the subject of it, was calculated to give great alarm through the US. and especially the Western parts. information of it was recieved here from N. Orleans on the 6th. inst. and on the 8th. measures were taken to have the proceeding rectified. we think the evidence tolerably conclusive that it was not the consequence of any order from Europe, but merely an irregularity of the Intendant. measures were immediately put in motion for duly impressing him with the consequences of perseverance, and the Spanish minister here, expressing his entire conviction that the prohibition was unauthorised, undertook immediately to remonstrate to him against it, and also to dispatch a letter to the Govr. General who resides at the Havanna, to interpose efficaciously and without delay. we trust therefore that it will be as promptly remedied as the distance permits. it has furnished however a proper occasion of urging on Spain the danger of leaving the peace of the two countries exposed to the caprice of any officer, and the importance of some arrangement which shall leave us independant of that caprice, and free to maintain this treaty right without crossing the Atlantic to seek redress. for the present it is the interest of every part of our republic to cherish peace, and await a friendly rectification of the injury: and I have no doubt that seeing our present situation in a true point of view, you will concur in inculcating a reliance that the government will not be wanting in a just interference to preserve the rights of the nation. the uncertainty with what power we may have to settle this matter adds to it’s difficulties.     I take the liberty of inclosing you a copy of my communication to Congress, & of tendering you assurances of my great respect and consideration.
          
            Th: Jefferson
          
        